EXHIBIT 10.21

TURBOCHEF TECHNOLOGIES, INC.
2003 STOCK INCENTIVE PLAN

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Table of Contents

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE 1 - GENERAL PROVISIONS

1

 

 

 

1.1

Establishment of Plan

1

 

1.2

Purpose of Plan

1

 

1.3

Types of Awards

1

 

1.4

Effective Date

1

 

1.5

Duration of the Plan

1

 

 

 

 

ARTICLE 2 - DEFINITIONS

1

 

 

ARTICLE 3 - ADMINISTRATION

6

 

 

 

 

 

3.1

General

6

 

3.2

Authority of the Committee.

6

 

3.3

Participation Outside of the United States

7

 

3.4

Delegation of Authority

7

 

3.5

Award Agreements

7

 

3.6

Indemnification

7

 

 

ARTICLE 4 – SHARES SUBJECT TO THE PLAN

8

 

 

 

 

 

4.1

Number of Shares

8

 

4.2

Individual Limits

8

 

4.3

Lapsed Award

9

 

4.4

Adjustment of Shares

9

 

 

ARTICLE 5 - STOCK OPTIONS

9

 

 

 

5.1

Grant of Options

9

 

5.2

Agreement

9

 

5.3

Option Price

10

 

5.4

Duration of Options

10

 

5.5

Exercise of Options

10

 

5.6

Payment

10

 

5.7

Nontransferability of Options.

10

 

5.8

Special Rules for ISOs

11

 

 

ARTICLE 6 - STOCK APPRECIATION RIGHTS

11

 

 

 

 

 

6.1

Grant of SARs

11

 

6.2

Tandem SARs

11

 

6.3

Payment

11

 

6.4

Exercise of SARs

12

-i-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Table of Contents
(continued)

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 7 - RESTRICTED STOCK AND RESTRICTED STOCK UNITS

12

 

 

 

 

 

7.1

Grant of Restricted Stock and Restricted Stock Units

12

 

7.2

Restricted Stock Agreement

12

 

7.3

Restricted Stock Units Agreement

12

 

7.4

Nontransferability

12

 

7.5

Certificates

12

 

7.6

Dividends and Other Distributions

13

 

 

ARTICLE 8 - PERFORMANCE SHARES AND UNITS

13

 

 

 

 

 

8.1

Grant of Performance Shares/Units

13

 

8.2

Value of Performance Shares/Units

13

 

8.3

Earning of Performance Shares/Units

13

 

8.4

Form and Timing of Payment of Performance Shares/Units

13

 

8.5

Nontransferability

14

 

 

ARTICLE 9 - PERFORMANCE MEASURES

14

 

 

ARTICLE 10 - BENEFICIARY DESIGNATION

15

 

 

ARTICLE 11 - DEFERRALS

15

 

 

ARTICLE 12 - WITHHOLDING

15

 

 

 

 

 

12.1

Tax Withholding

15

 

12.2

Share Withholding

15

 

 

ARTICLE 13 - AMENDMENT AND TERMINATION

16

 

 

 

 

 

13.1

Amendment of Plan

16

 

13.2

Amendment of Award Agreement

16

 

13.3

Termination of Plan

16

 

13.4

Cancellation of Awards for Detrimental Activity

16

 

13.5

Assumption or Cancellation of Awards Upon a Corporate Transaction

17

 

 

ARTICLE 14 - MISCELLANEOUS PROVISIONS

18

 

 

 

 

 

14.1

Restrictions on Shares

18

 

14.2

Rights of a Stockholder

18

 

14.3

No Implied Rights

18

-ii-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Table of Contents
(continued)

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

 

 

 

14.4

Compliance with Laws.

18

 

14.5

Successors

19

 

14.6

Tax Elections

19

 

14.7

Legal Construction.

19

-iii-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TURBOCHEF TECHNOLOGIES, INC.
2003 STOCK INCENTIVE PLAN

ARTICLE 1 - GENERAL PROVISIONS

          1.1          Establishment of Plan.  TurboChef Technologies, Inc., a
Delaware corporation (the “Company”), hereby establishes an incentive
compensation plan to be known as the “TurboChef Technologies, Inc. 2003 Stock
Incentive Plan” (the “Plan”), as set forth in this document. 

          1.2          Purpose of Plan.  The objectives of the Plan are to (i)
attract and retain employees, directors, consultants, advisors and other persons
who perform services for the Company by providing compensation opportunities
that are competitive with other companies; (ii) provide incentives to those
individuals who contribute significantly to the long-term performance and growth
of the Company and its affiliates; and (iii) align the long-term financial
interests of employees’ and other Eligible Participants with those of the
Company’s stockholders. 

          1.3          Types of Awards.  Awards under the Plan may be made to
Eligible Participants in the form of Incentive Stock Options, Nonqualified Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units or any combination of these.

          1.4          Effective Date.  The Plan shall be effective on October
29, 2003, the date it was approved by the Board of Directors of the Company (the
“Effective Date”), subject to approval by the Company’s stockholders within the
12-month period immediately thereafter.

          1.5          Duration of the Plan.  The Plan shall commence on the
Effective Date, and shall remain in effect, subject to the right of the
Committee to amend or terminate the Plan at any time pursuant to Article 13,
until the day prior to the tenth (10th) anniversary of the Effective Date.

ARTICLE 2 - DEFINITIONS

          Except where the context otherwise indicates, the following
definitions apply:

          2.1          “Act” means the Securities Exchange Act of 1934, as now
in effect or as hereafter amended.  All citations to sections of the Act or
rules thereunder are to such sections or rules as they may from time to time be
amended or renumbered.

          2.2          “Agreement” means the written agreement evidencing an
Award granted to the Participant under the Plan.

          2.3          “Award” means an award granted to a Participant under the
Plan that is an Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Performance Share, Performance Unit or combination of these.

          2.4          “Board” means the Board of Directors of the Company.

-1-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          2.5          “Cause” means, unless provided otherwise in the
Agreement:  any conduct amounting to fraud, dishonesty, willful misconduct,
negligence, significant activities materially harmful to the reputation of the
Company or an Employer, insubordination or conviction of a felony or a crime
involving moral turpitude, all as determined in the exercise of good faith by
the Board of Directors of the Company.  Without limiting the foregoing, the
following shall constitute Cause: (i) Participant’s breach of this Plan or any
agreement between Participant and the Employer, (ii) negligence in Participant’s
attention to the business or affairs of the Employer or intentionally failing to
perform a reasonably requested directive or assignment or failure to perform his
duties with the Employer substantially in accordance with the Employer’s
operating and personnel policies and procedures generally applicable to all of
its employees, (iii) the misappropriation (or attempted misappropriation) of any
of the Employer’s funds or property.  “Cause” under (i), (ii) and (iii) above
shall be determined by the Committee.  Notwithstanding the foregoing, if the
Participant has entered into an employment agreement with the Employer that is
binding as of the date of employment termination, and if such employment
agreement defines “Cause,” then the definition of “Cause” in such agreement
shall apply to the Participant for purposes of this Plan. 

          2.6          “Change in Control” means:

 

                (a)          Any Person is or becomes the beneficial owner
within the meaning of Rule 13d-3 promulgated under the Act (but without regard
to any time period specified in Rule 13d-3(d)(1)(i)), of 50 percent or more of
either (i) the then outstanding Shares or (ii) the combined voting power of then
outstanding securities of the Company entitled to vote generally in the election
of directors (the “Outstanding Company Voting Securities”); excluding, however,
(1) any acquisition by the Company or (2) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

 

 

 

                (b)          Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board; provided that any individual who becomes a
director of the Company subsequent to the Effective Date whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened election contest, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other then the
Board shall not be deemed a member of the Incumbent Board;

 

 

 

                (c)          Consummation by the Company of a reorganization,
merger, or consolidation or sale of all or substantially all of the assets of
the Company (a “Corporate Transaction”); excluding, however, a Corporate
Transaction pursuant to which (i) all or substantially all of the individuals or
entities who are the beneficial owners, respectively, of the Outstanding Shares
and the Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
66 2/3 percent of, respectively, the outstanding shares of common stock, and the

-2-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Shares and the Outstanding Company Voting Securities, as the case
may be, (ii) no Person (other than: the Company, any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, the corporation resulting from such Corporate
Transaction, and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly 33 1/3 percent or more of the
Outstanding Shares or the Outstanding Company Voting Securities, as the case may
be) will beneficially own, directly or indirectly, 33 1/3 percent or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

 

 

                (d)          Approval by the stockholders of the Company of a
plan of complete liquidation or dissolution of the Company. 

          2.7           “Code” means the Internal Revenue Code of 1986, as now
in effect or as hereafter amended.  All citations to sections of the Code are to
such sections as they may from time to time be amended or renumbered.

          2.8          “Committee” means the Compensation Committee of the Board
or such other committee consisting of two or more members as may be appointed by
the Board to administer this Plan pursuant to Article 3.  If any member of the
Committee does not qualify as (i) a “Non-Employee Director” within the meaning
of Rule 16b-3 under the Act, and (ii) an “outside director” within the meaning
of Code Section 162(m), a subcommittee of the Committee shall be appointed to
grant Awards to Named Executive Officers and to officers who are subject to
Section 16 of the Act, and each member of such subcommittee shall satisfy the
requirements of (i) and (ii) above.  References to the Committee in the Plan
shall include and, as appropriate, apply to any such subcommittee.  If, at any
time, the Board has not appointed a Committee, the Board shall be the Committee.

          2.9          “Company” means TurboChef Technologies, Inc., a Delaware
corporation, and its successors and assigns.

          2.10        “Director” means any individual who is a member of the
Board of Directors of the Company; provided, however, that any Director who is
employed by the Company or any Employer shall not be considered a Director, but
instead shall be considered an employee for purposes of the Plan.

-3-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          2.11        “Disability” means, with respect to any Incentive Stock
Option, disability as determined under Code Section 22(e)(3), and with respect
to any other Award, (i) with respect to a Participant who is eligible to
participate in the Employer’s program of long-term disability insurance, if any,
a condition with respect to which the Participant is entitled to commence
benefits under such program, and (ii) with respect to any Participant (including
a Participant who is eligible to participate in the Employer’s program of
long-term disability insurance, if any), a disability as determined under
procedures established by the Committee or in any Award.

          2.12        “Effective Date” shall have the meaning ascribed to such
term in Section 1.4 hereof.

          2.13        “Eligible Participant” means an employee of the Employer
(including an officer) as well as any other natural person, including a Director
or proposed Director and a consultant or advisor who provides bona fide services
to the Employer not in connection with the offer or sale of securities in a
capital-raising transaction, subject to limitations as may be provided by the
Code, the Act or the Committee, as shall be determined by the Committee.

          2.14        “Employer” means the Company and any entity during any
period that it is a “parent corporation” or a “subsidiary corporation” with
respect to the Company within the meaning of Code Sections 424(e) and 424(f). 
With respect to all purposes of the Plan, including but not limited to, the
establishment, amendment, termination, operation and administration of the Plan,
the Company shall be authorized to act on behalf of all other entities included
within the definition of “Employer.”

          2.15        “Fair Market Value” means the fair market value of a
Share, as determined in good faith by the Committee; provided, however, that

 

                (a)          if the Shares are traded on a national or regional
securities exchange or on The Nasdaq National Market System (“Nasdaq”) on a
given date, Fair Market Value on such date shall be the closing sales price for
a Share on the securities exchange on the immediately preceding date (or, if no
sales of Shares were made on such exchange on such date, on the next preceding
day on which sales were made on such exchange), all as reported in The Wall
Street Journal or such other source as the Committee deems reliable; and

 

 

 

                (b)          if the Shares are not listed on any securities
exchange or traded on Nasdaq, but nevertheless are publicly traded and reported
(through the OTC Bulletin Board or otherwise), Fair Market Value on such date
shall be the closing sales price on the immediately preceding day (or, if there
are no sales on such date, on the next preceding day); provided, however, that
the Fair Market Value for stock options granted on the Effective Date shall be
$1.75, which is the volume-weighted average price on such date.

For purposes of subsection (a) above, if Shares are traded on more than one
securities exchange then the following exchange shall be referenced to determine
Fair Market Value:  (i) the New York Stock Exchange (“NYSE”), or (ii) if shares
are not traded on the NYSE, the Nasdaq, or (iii) if shares are not traded on the
NYSE or Nasdaq, the largest regional exchange on which Shares are traded. 

-4-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          2.16        “Incentive Stock Option” or “ISO” means an Option granted
to an Eligible Participant under Article 5 of the Plan which is intended to meet
the requirements of Section 422 of the Code.

          2.17        “Insider” shall mean an individual who is, on the relevant
date, subject to the reporting requirements of Section 16(a) of the Act.

          2.18        “Named Executive Officer” means a Participant who, as of
the date an Award could be deductible by the Employer, is one of the group of
“covered employees” as defined in the regulations promulgated or other guidance
under Code Section 162(m). 

          2.19        “Nonqualified Stock Option” or “NQSO” means an Option
granted to an Eligible Participant under Article 5 of the Plan which is not
intended to meet the requirements of Section 422 of the Code.

          2.20        “Option” means an Incentive Stock Option or a Nonqualified
Stock Option.  An Option shall be designated as either an Incentive Stock Option
or a Nonqualified Stock Option, and in the absence of such designation, shall be
treated as a Nonqualified Stock Option.

          2.21        “Option Price” means the price at which a Share may be
purchased by a Participant pursuant to an Option.

          2.22        “Participant” means an Eligible Participant to whom an
Award has been granted.

          2.23        “Performance Share” means an Award under Article 8 of the
Plan that is valued by reference to a Share, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including without limitation, cash or Shares, or any combination thereof, upon
achievement of such performance objectives during the relevant performance
period as the Committee shall establish at the time of such Award or thereafter,
but not later than the time permitted by Code Section 162(m) in the case of a
Named Executive Officer, unless the Committee determines not to comply with Code
Section 162(m).

          2.24        “Performance Unit” means an Award under Article 8 of the
Plan that has a value set by the Committee, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including without limitation, cash or Shares, or any combination thereof, upon
achievement of such performance objectives during the relevant performance
period as the Committee shall establish at the time of such Award or thereafter,
but not later than the time permitted by Code Section 162(m) in the case of a
Named Executive Officer, unless the Committee determines not to comply with Code
Section 162(m).

          2.25        “Plan” means this TurboChef Technologies, Inc. 2003 Stock
Incentive Plan, as amended from time to time.

          2.26        “Restricted Stock” means an Award of Shares under Article
7 of the Plan, which Shares are issued with such restriction(s) as the
Committee, in its sole discretion, may impose, including without limitation, any
restriction on the right to retain such Shares, to sell, transfer, pledge or
assign such Shares, to vote such Shares, and/or to receive any cash dividends
with

-5-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

respect to such Shares, which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

          2.27        “Restricted Stock Unit” or “RSU” means a right granted
under Article 7 of the Plan to receive a number of shares, or a cash payment for
each such share equal to the Fair Market Value of a Share, on a specified date.

          2.28        “Restriction Period” means the period commencing on the
date an Award of Restricted Stock or an RSU is granted and ending on such date
as the Committee shall determine.

          2.29        “Retirement” means termination of employment other than
for Cause after a Participant has reached the age of 65 years. 

          2.30        “Share” means one share of common stock of the Company (as
such Share may be adjusted pursuant to the provisions of Section 4.3 of the
Plan).

          2.31        “Stock Appreciation Right” or “SAR” means an Award granted
under Article 6 which provides for an amount payable in Shares and/or cash, as
determined by the Committee, equal to the excess of the Fair Market Value of a
Share on the day the Stock Appreciation Right is exercised over the specified
purchase price.

ARTICLE 3 - ADMINISTRATION

          3.1          General.  This Plan shall be administered by the
Committee.  The Committee, in its discretion, may delegate to one or more of its
members such of its powers as it deems appropriate.  Members of the Committee
shall be appointed originally, and as vacancies occur, by the Board, to serve at
the pleasure of the Board.

          3.2          Authority of the Committee.

          (a)          The Committee shall have the exclusive right to
interpret, construe and administer the Plan, to select the persons who are
eligible to receive an Award, and to act in all matters pertaining to the
granting of an Award and the contents of the Agreement evidencing the Award,
including without limitation, the determination of the number of Options, Stock
Appreciation Rights, RSUs, Shares of Restricted Stock, Performance Shares or
Performance Units subject to an Award and the form, terms, conditions and
duration of each Award, and any amendment thereof consistent with the provisions
of the Plan.  The Committee may adopt such rules, regulations and procedures of
general application for the administration of this Plan, as it deems
appropriate. 

          (b)          The Committee may correct any defect, supply any omission
or reconcile any inconsistency in the Plan or any Agreement in the manner and to
the extent it shall deem desirable to carry it into effect. 

          (c)          In the event the Company shall assume outstanding
employee benefit awards or the right or obligation to make future such awards in
connection with the acquisition of another

-6-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

corporation or business entity, the Committee may, in its discretion, make such
adjustments in the terms of Awards under the Plan as it shall deem appropriate.

          (d)          All acts, determinations and decisions of the Committee
made or taken pursuant to grants of authority under the Plan or with respect to
any questions arising in connection with the administration and interpretation
of the Plan, including the severability of any and all of the provisions
thereof, shall be conclusive, final and binding upon all parties, including the
Company, its stockholders, Participants, Eligible Participants and their
estates, beneficiaries and successors.

          3.3          Participation Outside of the United States.  The
Committee or its designee shall have the authority to amend the Plan (including
by the adoption of appendices or subplans) and/or the terms and conditions
relating to an Award to the extent necessary to permit participation in the Plan
by eligible individuals who are located outside of the United States on terms
and conditions comparable to those afforded to eligible individuals located
within the United States, provided that any such action taken with respect to a
Named Executive Officer shall be taken in compliance with Section 162(m) of the
Code.

          3.4          Delegation of Authority.  Except with respect to Named
Executive Officers and Insiders, the Committee may, at any time and from time to
time, delegate to one or more persons any or all of its authority under Section
3.2, to the full extent permitted by law.

          3.5          Award Agreements.  Each Award granted under the Plan
shall be evidenced by a written Agreement.  Each Agreement shall be subject to
and incorporate, by reference or otherwise, the applicable terms and conditions
of the Plan, and any other terms and conditions, not inconsistent with the Plan,
as may be imposed by the Committee, including without limitation, provisions
related to the consequences of termination of employment.  A copy of such
document shall be provided to the Participant, and the Committee may, but need
not, require that the Participant sign a copy of the Agreement.

          3.6          Indemnification.  In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against
reasonable expenses, including attorney’s fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted thereunder, and against all amounts paid by them in
settlement thereof, provided such settlement is approved by independent legal
counsel selected by the Company, or paid by them in satisfaction of a judgment
or settlement in any such action, suit or proceeding, except as to matters as to
which the Committee member has been negligent or engaged in misconduct in the
performance of his duties; provided, that within 60 days after institution of
any such action, suit or proceeding, a Committee member shall in writing offer
the Company the opportunity, at its own expense, to handle and defend the same.

-7-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 4 – SHARES SUBJECT TO THE PLAN

          4.1          Number of Shares.  Subject to adjustment as provided in
Section 4.3, the total number of Shares available for grant of Awards under the
Plan shall be six million (6,000,000) Shares, all of which may be granted as
Incentive Stock Options.  The Shares may, in the discretion of the Company, be
either authorized but unissued Shares or Shares held as treasury shares,
including Shares purchased by the Company, whether on the market or otherwise.

                        The following rules shall apply for purposes of the
determination of the number of Shares available for grant under the Plan:

          (a)          If, for any reason, any Shares awarded or subject to
purchase under the Plan are not delivered or purchased, or are reacquired by the
Company, for reasons including, but not limited to, a forfeiture of Restricted
Stock or termination, expiration or cancellation of an Option, Stock
Appreciation Right, Performance Shares or Performance Units, such Shares
(“Returned Shares”) shall not be charged against the aggregate number of Shares
available for issuance pursuant to Awards under the Plan and shall again be
available for issuance pursuant to Award under the Plan.  If the exercise price
and/or withholding obligation under an Option is satisfied by tendering Shares
to the Company (either by actual delivery or attestation), only the number of
Shares issued net of the Shares so tendered shall be deemed delivered for
purposes of determining the maximum number of Shares available for issuance
under the Plan.

          (b)          Each RSU and each Performance Share awarded that may be
settled in Shares shall be counted as one Share subject to an Award.  Each
Performance Unit awarded that may be settled in Shares shall be counted as a
number of Shares subject to an award, with the number determined by dividing the
value of the Performance Unit at grant by the Fair Market Value of a Share at
Grant.  Performance Shares and Units and RSUs that may not be settled in Shares
(or that may be settled in Shares but are not) shall not result in a charge
against the aggregate number of Shares available for issuance.  

          (c)          Each Stock Appreciation Right that may be settled in
Shares shall be counted as one Share subject to an award.  Stock Appreciation
Rights that may not be settled in Shares (or that may be settled in Shares but
are not) shall not result in a charge against the aggregate number of Shares
available for issuance.   In addition, if a Stock Appreciation Right is granted
in connection with an Option and the exercise of the Stock Appreciation Right
results in the loss of the Option right, the Shares that otherwise would have
been issued upon the exercise of such related Option shall not result in a
charge against the aggregate number of Shares available for issuance.

          4.2          Individual Limits.  Except to the extent the Committee
determines that an Award to a Named Executive Officer shall not comply with the
performance-based compensation provisions of Code Section 162(m), the following
rules shall apply to Awards under the Plan:

          (a)          Options and SARs.  The maximum number of Options and
Stock Appreciation Rights that, in the aggregate, may be granted pursuant to
Awards in any one calendar year to any one Participant shall be one million five
hundred thousand (1,500,000) Shares.

-8-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (b)          Restricted Stock, RSUs and Performance Shares.  The
maximum number of Shares of Restricted Stock and the maximum number of Shares
subject to RSUs that may be granted pursuant to Awards in any one calendar year
to any one Participant shall be one million  (1,000,000) Shares.  The maximum
grant of Performance Shares and Units (valued as of the grant date) that may be
granted in any one fiscal year to any one Participant shall equal the value of
one million (1,000,000) Shares.

          4.3          Lapsed Award.  If any Award granted under this Plan is
canceled, terminates, expires or lapses for any reason, or if Shares are
withheld in payment of the Option Price or for withholding taxes, any Shares
subject to such Award or that are withheld shall again be available for the
grant of an Award under the Plan.  However, in the event that prior to the
Award's cancellation, termination, expiration or lapse, the holder of the Award
at any time received one or more “benefits of ownership” pursuant to such Award
(as defined by the Securities and Exchange Commission, pursuant to any rule or
interpretation promulgated under Section 16 of the Exchange Act), the Shares
subject to such Award shall not again be made available for regrant under the
Plan.

          4.4          Adjustment of Shares.  In the event of a corporate
transaction involving the Company (including, without limitation, any stock
split, recapitalization, reorganization (whether or not such reorganization
comes within the definition of such term in Code Section 368), merger,
consolidation, separation, including a spin-off, other distribution of stock or
property of the Company, or any partial or complete liquidation of the Company),
the Committee, in its sole discretion, may make adjustments as it determines to
be appropriate and equitable to prevent dilution or enlargement of rights,
including but not limited to adjustment in the number and class of Shares which
may be delivered under the Plan, in the number and class of and/or price of
Shares subject to outstanding Awards granted under the Plan, and any other
adjustments as the Committee determines to be equitable; provided, however, that
the number of Shares subject to any Award shall always be a whole number and the
Committee shall make such adjustments as are necessary to insure Awards of whole
Shares.  Any such adjustment in the Shares or other stock or securities subject
to outstanding Incentive Stock Options (including any adjustments in the
purchase price) shall be made in such manner as not to constitute a modification
as defined by Section 424(h)(3) of the Code and only to the extent otherwise
permitted by Sections 422 and 424 of the Code.

ARTICLE 5 - STOCK OPTIONS

          5.1          Grant of Options.  Subject to the terms and provisions of
the Plan, Options may be granted to Eligible Participants at any time and from
time to time as shall be determined by the Committee.  The Committee shall have
sole discretion in determining the number of Shares subject to Options granted
to each Participant.  The Committee may grant a Participant ISOs, NQSOs or a
combination thereof, and may vary such Awards among Participants; provided that
only an employee may be granted ISOs. 

          5.2          Agreement.  Each Option grant shall be evidenced by an
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains and such other provisions as the
Committee shall determine.  The Option Agreement shall further specify whether
the Award is intended to be an ISO or an NQSO.  Any portion of an

-9-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Option that is not designated as an ISO or otherwise fails or is not qualified
as an ISO (even if designated as an ISO) shall be an NQSO.

          5.3          Option Price.  The Option Price for each grant of an ISO
shall not be less than one hundred percent (100%) of the Fair Market Value of a
Share on the date the Option is granted.  The Option Price for each grant of an
NQSO may be less than, equal to or greater than the Fair Market Value of a Share
on the date the Option is granted.

          5.4          Duration of Options.  Each Option shall expire at such
time as the Committee shall determine at the time of grant; provided, however,
that no Option shall be exercisable later than the tenth (10th) anniversary of
its grant date.

          5.5          Exercise of Options.  Options granted under the Plan
shall be exercisable at such times and be subject to such restrictions and
conditions as the Committee shall in each instance approve, including conditions
related to the employment of or provision of services by the Participant with
the Company or any Employer, which need not be the same for each grant or for
each Participant.  The Committee may provide in the Agreement for automatic
accelerated vesting and other rights upon the occurrence of a Change in Control
of the Company or upon the occurrence of other events as specified in the
Agreement.  In addition, the Committee may provide in the Agreement for the
deferral of option gains related to an exercise.

          5.6          Payment.  Options shall be exercised by the delivery of a
written notice of exercise to the Company, setting forth the number of Shares
with respect to which the Option is to be exercised, accompanied by full payment
for the Shares (less any amount previously paid by the Participant to acquire
the Option).  The Option Price upon exercise of any Option shall be payable to
the Company in full, either:  (a) in cash, (b) cash equivalent approved by the
Committee, (c) if approved by the Committee, by tendering previously acquired
Shares (or delivering a certification or attestation of ownership of such
Shares) having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price (provided that the tendered Shares must have been held by
the Participant for any period required by the Committee), or (d) by a
combination of (a), (b) and (c).  The Committee also may allow cashless
exercises as permitted under Federal Reserve Board's Regulation T, subject to
applicable securities law restrictions, or by any other means which the
Committee determines to be consistent with the Plan's purpose and applicable
law.

          5.7          Nontransferability of Options.

          (a)          Incentive Stock Options.  No ISO granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. 
Further, all ISOs granted to a Participant under the Plan shall be exercisable
during his or her lifetime only by such Participant.

          (b)          Nonqualified Stock Options.  Except as otherwise provided
in a Participant’s Award Agreement consistent with securities and other
applicable laws, rules and regulations, no NQSO granted under this Article 5 may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution.  Further, except
as otherwise provided in a Participant’s Award Agreement, all NQSOs granted to a

-10-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Participant under this Article 5 shall be exercisable during his or her lifetime
only by such Participant.

          5.8          Special Rules for ISOs.  Notwithstanding the above, in no
event shall any Participant who owns (within the meaning of Section 424(d) of
the Code) stock of the Company possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company be eligible
to receive an ISO at an Option Price less than one hundred ten percent (110%) of
the Fair Market Value of a share on the date the ISO is granted or be eligible
to receive an ISO that is exercisable later than the fifth (5th) anniversary
date of its grant.  No Participant may be granted ISOs (under the Plan and all
other incentive stock option plans of the Employer) which are first exercisable
in any calendar year for Shares having an aggregate Fair Market Value
(determined as of the date an Option is granted) that exceeds One Hundred
Thousand Dollars ($100,000).

ARTICLE 6 - STOCK APPRECIATION RIGHTS

          6.1          Grant of SARs.  A Stock Appreciation Right may be granted
to an Eligible Participant in connection with an Option granted under Article 5
of this Plan or may be granted independently of any Option.  A Stock
Appreciation Right shall entitle the holder, within the specified period, to
exercise the SAR and receive in exchange therefor a payment having an aggregate
value equal to the amount by which the Fair Market Value of a Share exceeds the
exercise price, times the number of Shares with respect to which the SAR is
exercised.  A SAR granted in connection with an Option (a “Tandem SAR”) shall
entitle the holder of the related Option, within the period specified for the
exercise of the Option, to surrender the unexercised Option, or a portion
thereof, and to receive in exchange therefore a payment having an aggregate
value equal to the amount by which the Fair Market Value of a Share exceeds the
Option Price per Share, times the number of Shares under the Option, or portion
thereof, which is surrendered.

          6.2          Tandem SARs.  Each Tandem SAR shall be subject to the
same terms and conditions as the related Option, including limitations on
transferability, and shall be exercisable only to the extent such Option is
exercisable and shall terminate or lapse and cease to be exercisable when the
related Option terminates or lapses.  The grant of Stock Appreciation Rights
related to ISOs  must be concurrent with the grant of the ISOs.  With respect to
NQSOs, the grant either may be concurrent with the grant of the NQSOs, or in
connection with NQSOs previously granted under Article 5, which are unexercised
and have not terminated or lapsed.

          6.3          Payment.  The Committee shall have sole discretion to
determine in each Agreement whether the payment with respect to the exercise of
an SAR will be in the form of all cash, all Shares, or any combination thereof. 
If payment is to be made in Shares, the number of Shares shall be determined
based on the Fair Market Value of a Share on the date of exercise.  If the
Committee elects to make full payment in Shares, no fractional Shares shall be
issued and cash payments shall be made in lieu of fractional shares.  The
Committee shall have sole discretion as to the timing of any payment made in
cash or Shares, or a combination thereof, upon exercise of SARs.  Payment may be
made in a lump sum, in annual installments or may be otherwise deferred; and the
Committee shall have sole discretion to determine whether any deferred payments
may bear amounts equivalent to interest or cash dividends.

-11-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          6.4          Exercise of SARs.  Upon exercise of an SAR, the number of
Shares subject to exercise under any related Option shall automatically be
reduced by the number of Shares represented by the Option or portion thereof
which is surrendered.

ARTICLE 7 - RESTRICTED STOCK AND RESTRICTED STOCK UNITS

          7.1          Grant of Restricted Stock and Restricted Stock Units. 
Awards of Restricted Stock and Restricted Stock Units (“RSUs”) may be made to
Eligible Participants as a reward for past service or as an incentive for the
performance of future services that will contribute materially to the successful
operation of the Employer.  Awards of Restricted Stock and RSUs may be made
either alone or in addition to or in tandem with other Awards granted under the
Plan and may be current grants of Restricted Stock and RSUs or deferred grants
of Restricted Stock and RSUs.

          7.2          Restricted Stock Agreement.  The Restricted Stock
Agreement shall set forth the terms of the Award, as determined by the
Committee, including, without limitation, the purchase price, if any, to be paid
for such Restricted Stock, which may be more than, equal to, or less than Fair
Market Value and may be zero, subject to such minimum consideration as may be
required by applicable law; any restrictions applicable to the Restricted Stock
such as continued service or achievement of performance goals; the length of the
Restriction Period, if any, and whether any circumstances, such as death,
Disability, or a Change in Control, will shorten or terminate the Restriction
Period; and rights of the Participant to vote or receive dividends with respect
to the Shares during the Restriction Period.

          7.3          Restricted Stock Units Agreement.  The Restricted Stock
Unit Agreement shall set forth the terms of the Award, as determined by the
Committee, including without limitation, the number of RSUs granted to the
Participant; the restrictions, terms and conditions of the Award; whether the
Award will be paid in cash, Shares, or a combination of the two and the time
when the Award will be payable; any requirements such as continued service or
achievement of certain performance measures; the length of the Restriction
Period, if any, and whether any circumstances such as Change in Control,
termination of employment, disability or death will shorten or terminate any
vesting or Restriction Period; and whether dividend equivalents will be paid or
accrued with respect to the RSUs. 

          7.4          Nontransferability.  Except as otherwise provided in this
Article 7, no RSUs and no Shares of Restricted Stock received by a Participant
shall be sold, exchanged, transferred, pledged, hypothecated or otherwise
disposed of during the Restriction Period.

          7.5          Certificates.  Upon an Award of Restricted Stock to a
Participant, Shares of Restricted Stock shall be registered in the Participant’s
name.  Certificates, if issued, may either be held in custody by the Company
until the Restriction Period expires or until restrictions thereon otherwise
lapse and/or be issued to the Participant and registered in the name of the
Participant, bearing an appropriate restrictive legend and remaining subject to
appropriate stop-transfer orders.  If required by the Committee, the Participant
shall deliver to the Company one or more stock powers endorsed in blank relating
to the Restricted Stock.  If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock subject to such Restriction Period,
unrestricted certificates for such shares shall be delivered to the Participant;
provided, however, that the Committee may cause such legend or legends to be
placed on any

-12-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

such certificates as it may deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission and any applicable
federal or state law.  The Company shall not be required to deliver any
fractional Share but will pay, in lieu thereof, the Fair Market Value
(determined as of the date the restrictions lapse) of such fractional Share to
the holder thereof.  Concurrently with the delivery of a certificate for
Restricted Stock, the holder shall be required to pay an amount necessary to
satisfy any applicable federal, state and local tax requirements as set out in
Article 12 below.

          7.6          Dividends and Other Distributions.  Except as provided in
this Article 7 or in the Award Agreement, a Participant receiving a Restricted
Stock Award shall have, with respect to such Restricted Stock Award, all of the
rights of a stockholder of the Company, including the right to vote the Shares
to the extent, if any, such Shares possess voting rights and the right to
receive any dividends; provided, however, the Committee may require that any
dividends on such Shares of Restricted Stock shall be automatically deferred and
reinvested in additional Restricted Stock subject to the same restrictions as
the underlying Award, or may require that dividends and other distributions on
Restricted Stock shall be paid to the Company for the account of the
Participant.  The Committee shall determine whether interest shall be paid on
such amounts, the rate of any such interest, and the other terms applicable to
such amounts.  In addition, with respect to Named Executive Officers, the
Committee may apply any restrictions it deems appropriate to the payment of
dividends declared with respect to Restricted Stock such that the dividends
and/or Restricted Stock maintain eligibility for the performance-based
compensation exception under Code Section 162(m).

ARTICLE 8 - PERFORMANCE SHARES AND UNITS

          8.1          Grant of Performance Shares/Units.  Performance Shares,
Performance Units or both may be granted to Participants in such amounts and
upon such terms, and at any time and from time to time, as shall be determined
by the Committee.

          8.2          Value of Performance Shares/Units.  Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant.  Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the date of grant.  The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the number and/or value of Performance Shares,
Performance Units or both that will be paid out to the Participant.  For
purposes of this Article 8, the time period during which the performance goals
must be met shall be called a “Performance Period.”

          8.3          Earning of Performance Shares/Units.  Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Shares/Units shall be entitled to receive a payout of the
number and value of Performance Shares/Units earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding performance goals have been achieved.

          8.4          Form and Timing of Payment of Performance Shares/Units. 
Subject to the terms of this Plan, the Committee, in its sole discretion, may
pay earned Performance Shares/Units in the form of cash or in Shares (or in a
combination thereof) which has an aggregate Fair Market Value equal to the value
of the earned Performance Shares/Units at the close of the applicable

-13-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Performance Period.  Such Shares may be granted subject to any restrictions
deemed appropriate by the Committee.  The determination of the Committee with
respect to the form and timing of payout of such Awards shall be set forth in
the Award Agreement pertaining to the grant of the Award.

          Except as otherwise provided in the Participant’s Award Agreement, a
Participant shall be entitled to receive any dividends declared with respect to
Shares earned in connection with earned grants of Performance Shares/Units, that
have not yet been distributed to the Participant (such dividends shall be
subject to the same accrual, forfeiture, and payout restrictions as apply to
dividends earned with respect to Shares of Restricted Stock, as set forth in
Section 7.6 herein).  In addition, unless otherwise provided in the
Participant’s Award Agreement, a Participant shall be entitled to exercise full
voting rights with respect to such Shares.

          8.5          Nontransferability.  Except as otherwise provided in a
Participant’s Award Agreement, Performance Shares/Units may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, except as
otherwise provided in a Participant’s Award Agreement, a Participant’s rights
under the Plan shall be exercisable during the Participant’s lifetime only by
the Participant or the Participant’s legal representative.

ARTICLE 9 - PERFORMANCE MEASURES

          Until the Committee proposes for stockholder vote and stockholders
approve a change in the general performance measures set forth in this Article
9, the attainment of which may determine the degree of payout and/or vesting
with respect to Named Executive Officers’ Awards that are intended to qualify
under the performance-based compensation provisions of Code Section 162(m), the
performance measure(s) to be used for purposes of such Awards shall be chosen
from among the following:  earnings, earnings per share, consolidated pre-tax
earnings, net earnings, operating income, EBIT (earnings before interest and
taxes), EBITDA (earnings before interest, taxes, depreciation and amortization),
gross margin, revenues, revenue growth, market value added, economic value
added, return on equity, return on investment, return on assets, return on net
assets, return on capital employed, total stockholder return, profit, economic
profit, capitalized economic profit, after-tax profit, pre-tax profit, cash flow
measures, cash flow return, sales, sales volume, inventory turnover ratio, stock
price, cost, and/or unit cost.  The Committee can establish other performance
measures for Awards granted to Eligible Participants that are not Named
Executive Officers.

          The Committee shall be authorized to make adjustments in performance
based criteria or in the terms and conditions of other Awards in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
or changes in applicable laws, regulations or accounting principles.  The
Committee shall also have the discretion to adjust the determinations of the
degree of attainment of the pre-established performance goals; provided,
however, that Awards which are designed to qualify for the performance-based
compensation exception from the deductibility limitations of Code Section
162(m), and which are held by Named Executive Officers, may not be adjusted
upward (the Committee shall retain the discretion to adjust such Awards
downward).

-14-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          If applicable tax and/or securities laws change to permit Committee
discretion to alter the governing performance measures without obtaining
stockholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining stockholder approval.  In addition, in
the event that the Committee determines that it is advisable to grant Awards
which shall not qualify for the performance-based compensation exception from
the deductibility limitations of Code Section 162(m), the Committee may make
such grants without satisfying the requirements of Code Section 162(m).

ARTICLE 10 - BENEFICIARY DESIGNATION

          Each Participant under the Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his or her death before
he or she receives any or all of such benefit.  Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime.  In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

ARTICLE 11 - DEFERRALS

          The Committee may permit or require a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of Shares that
would otherwise be due to such Participant by virtue of the exercise of an
Option or SAR, the lapse or waiver of restrictions with respect to Restricted
Stock, or RSUs, or the satisfaction of any requirements or goals with respect to
Performance Shares.  If any such deferral election is required or permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.

ARTICLE 12 - WITHHOLDING

          12.1        Tax Withholding.  The Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy Federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.  If a Participant makes a
disposition within the meaning of Section 424(c) of the Code and regulation
promulgated thereunder, of any Share or Shares issued to him pursuant to his
exercise of an Incentive Stock Option within the two-year period commencing on
the day after the date of the grant or within the one-year period commencing on
the day after the date of transfer of such Share or Shares to the Optionee
pursuant to such exercise, the Optionee shall, within ten (10) days of such
disposition, notify the Company thereof, by delivery of written notice to the
Company at its principal executive office, and immediately deliver to the
Company the amount of any required  tax withholding.

          12.2        Share Withholding.  With respect to withholding required
upon the exercise of Options or SARS, upon the lapse of restrictions on
Restricted Stock or RSUs, or upon any other taxable event arising as a result of
Awards granted hereunder which are to be paid in the form of Shares,
Participants may elect, subject to the approval of the Committee, to satisfy the

-15-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to not more than the minimum amount of tax required to be withheld with respect
to the transaction.  All such elections shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

ARTICLE 13 - AMENDMENT AND TERMINATION

          13.1        Amendment of Plan.  The Committee may at any time
terminate or from time to time amend the Plan in whole or in part, but no such
action shall adversely affect any rights or obligations with respect to any
Awards previously granted under the Plan, unless the affected Participants
consent in writing.  To the extent required by Code Sections 162(m) or 422
and/or the rules of the exchange upon which the Shares are traded or other
applicable law, no amendment, without approval by the Company’s stockholders,
shall (i) modify the requirements as to eligibility for participation in the
Plan; (ii) except as provided in Section 4.3, increase the maximum number of
Shares which are available for issuance in accordance with Section 4.1; (iii)
increase the maximum grants that may be made to a Participant under Section 4.2,
or (iv) change the performance measures in Article 9. 

          13.2        Amendment of Award Agreement.  The Committee may, at any
time, amend outstanding Agreements in a manner not inconsistent with the terms
of the Plan; provided, however, except as provided in Section 13.4 and 13.5, if
such amendment is adverse to the Participant, as determined by the Committee,
the amendment shall not be effective unless and until the Participant consents,
in writing, to such amendment.  To the extent not inconsistent with the terms of
the Plan, the Committee may, at any time, amend an outstanding Agreement in a
manner that is not unfavorable to the Participant without the consent of such
Participant.  Notwithstanding the above provision, the Committee shall not have
the authority to decrease the Option Price of any outstanding Option, except in
accordance with Section 4.3 or unless such an amendment is approved by the
stockholders of the Company.

          13.3        Termination of Plan.  No Awards shall be granted under the
Plan on or after the tenth anniversary of the Effective Date of the Plan. 

          13.4        Cancellation of Awards for Detrimental Activity.  The
Committee may provide in the Award Agreement that if a Participant engages in
any “Detrimental Activity” (as defined below), the Committee may,
notwithstanding any other provision in this Plan to the contrary, cancel,
rescind, suspend, withhold or otherwise restrict or limit any unexpired,
unexercised, unpaid or deferred Award as of the first date the Participant
engages in the Detrimental Activity, unless sooner terminated by operation of
another term of this Plan or any other agreement.  Without limiting the
generality of the foregoing, the Agreement may also provide that if the
Participant exercises an Option or SAR, receives a Performance Share,
Performance Unit, or RSU payout, or receives Shares under an Award at any time
during the period beginning six months prior to the date the Participant first
engages in Detrimental Activity and ending six months after the date the
Participant ceases to engage in any Detrimental Activity, the Participant shall
be required to pay to the Company the excess of the then fair market value of
the Shares subject to the Award over the total price paid by the Participant for
such Shares.

-16-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                         For purposes of this Section , “Detrimental Activity”
means any of the following, as determined by the Committee in good faith:
(i) the violation of any agreement between the Company and the Participant
relating to the disclosure of confidential information or trade secrets, the
solicitation of employees, customers, suppliers, licensees, licensors or
contractors, or the performance of competitive services; (ii) conduct that
constitutes Cause (as defined in Section 2.5 above), whether or not the
Participant’s employment is terminated for Cause; (iii) making, or causing or
attempting to cause any other person to make, any statement, either written or
oral, or conveying any information about the Company which is disparaging or
which in any way reflects negatively upon the Company; (iv) improperly
disclosing or otherwise misusing any confidential information regarding the
Company; or (v) the refusal or failure of a Participant to provide, upon the
request of the Company, a certification, in a form satisfactory to the Company,
that he or she is in full compliance with the terms and conditions of the Plan;
provided, that the Committee may provide in the Agreement that only certain of
the restrictions provided above apply for purposes of the Award Agreement.

          13.5        Assumption or Cancellation of Awards Upon a Corporate
Transaction.  In the event of a proposed sale of all or substantially all of the
assets or stock of the Company, the merger of the Company with or into another
corporation such that stockholders of the Company immediately prior to the
merger exchange their shares of stock in the Company for cash and/or shares of
another entity or any other Change in Control or corporate transaction to which
the Committee deems this provision applicable (any such event is referred to as
a “Corporate Transaction”), the Committee may, in its discretion, cause each
Award to be assumed or for an equivalent Award to be substituted by the
successor corporation or a parent or subsidiary of such successor corporation
(and adjusted as appropriate). 

          In addition or in the alternative, the Committee, in its discretion,
may determine that all or certain types of Awards will be cancelled at or
immediately prior to the time of the Corporate Transaction; provided, however,
that at least 30 days prior to the Corporate Transaction (or, if not feasible to
provide 30 days notice, within a reasonable period prior to the Corporate
Transaction), the Committee notifies the Participant that, subject to rescission
if the Corporate Transaction is not successfully completed within a certain
period, the Award will be terminated and provides the Participant, either, at
the election of the Committee, (i) a payment (in cash or Shares) equal to value
of the Award, as determined below, or (ii) the right to exercise the Option or
other Award as to all Shares, including Shares as to which the Option or other
Award would not otherwise be exercisable (or with respect to Restricted Stock,
RSUs, Performance Shares or Performance Units, provide that all restrictions
shall lapse) prior to the Corporate Transaction.  For purposes of this
provision, the value of the Award shall be measured as of the date of the
Corporate Transaction and shall equal the amount of cash or Shares that would be
payable to the Participant upon exercise or vesting of the Award, less the
amount of any payment required to be tendered by the Participant upon such
exercise.  For example, the amount payable to the Participant upon the
Committee’s decision to cancel outstanding Options would equal the difference
between the Fair Market Value of the Options and the Exercise Price for such
Options, computed as of the date of the Corporate Transaction.

-17-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 14- MISCELLANEOUS PROVISIONS

          14.1        Restrictions on Shares.  All certificates for Shares
delivered under the Plan shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Shares are then listed and any applicable federal or
state laws, and the Committee may cause a legend or legends to be placed on any
such certificates to make appropriate reference to such restrictions.  In making
such determination, the Committee may rely upon an opinion of counsel for the
Company.

                         Notwithstanding any other provision of the Plan, the
Company shall have no liability to deliver any Shares under the Plan or make any
other distribution of the benefits under the Plan unless such delivery or
distribution would comply with all applicable laws (including, without
limitation, the requirements of the Securities Act of 1933), and the applicable
requirements of any securities exchange or similar entity.

          14.2        Rights of a Stockholder.  Except as otherwise provided in
Article 7 of the Plan and in the Restricted Stock Agreement, each Participant
who receives an Award of Restricted Stock shall have all of the rights of a
stockholder with respect to such Shares, including the right to vote the Shares
to the extent, if any, such Shares possess voting rights and receive dividends
and other distributions.  Except as provided otherwise in the Plan or in an
Agreement, no Participant awarded an Option, Stock Appreciation Right, RSU,
Performance Unit, or Performance Share shall have any right as a stockholder
with respect to any Shares covered by such Award prior to the date of issuance
to him or her of a certificate or certificates for such Shares.

          14.3        No Implied Rights.  Nothing in the Plan or any Award
granted under the Plan shall confer upon any Participant any right to continue
in the service of the Employer, or to serve as a Director thereof, or interfere
in any way with the right of the Employer to terminate his or her employment or
other service relationship at any time.  Unless agreed by the Board, no Award
granted under the Plan shall be deemed salary or compensation for the purpose of
computing benefits under any employee benefit plan, severance program, or other
arrangement of the Employer for the benefit of its employees.  No Participant
shall have any claim to an Award until it is actually granted under the Plan. 
To the extent that any person acquires a right to receive payments from the
Company under the Plan, such right shall, except as otherwise provided by the
Committee, be no greater than the right of an unsecured general creditor of the
Company.

          14.4        Compliance with Laws.

          (a)          At all times when the Committee determines that
compliance with Code Section 162(m) is required or desirable, all Awards granted
under this Plan to Named Executive Officers shall comply with the requirements
of Code Section 162(m).  In addition, in the event that changes are made to Code
Section 162(m) to permit greater flexibility with respect to any Awards under
the Plan, the Committee may, subject to the requirements of Article 13, make any
adjustments it deems appropriate. 

-18-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

            (b)        The Plan and the grant of Awards shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any United States government or regulatory agency as may be required.  Any
provision herein relating to compliance with Rule 16b-3 under the Act shall not
be applicable with respect to participation in the Plan by Participants who are
not Insiders.

          14.5        Successors.  The terms of the Plan shall be binding upon
the Company, and its successors and assigns. 

          14.6        Tax Elections.  Each Participant agrees to give the
Committee prompt written notice of any election made by such Participant under
Code Section 83(b) or any similar provision thereof.

          14.7        Legal Construction.

          (a)           Severability.  If any provision of this Plan or an
Agreement is or becomes or is deemed invalid, illegal or unenforceable in any
jurisdiction, or would disqualify the Plan or any Agreement under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Agreement, it shall be stricken and the remainder of the Plan
or the Agreement shall remain in full force and effect.

          (b)         Gender and Number.  Where the context admits, words in any
gender shall include the other gender, words in the singular shall include the
plural and words in the plural shall include the singular.

          (c)         Governing Law.  To the extent not preempted by federal
law, the Plan and all Agreements hereunder, shall be construed in accordance
with and governed by the laws of the State of Delaware.

          IN WITNESS WHEREOF, this Plan is executed this the 29th day of
October, 2003.

 

TURBOCHEF TECHNOLOGIES, INC.

 

 

 

 

 

 

 

ATTEST:

By :

  /s/ Richard E. Perlman

 

 

 

--------------------------------------------------------------------------------

 

 

 

Authorized Officer

 

 

 

 

  /s/ James A. Cochran

 

 

--------------------------------------------------------------------------------

 

 

Secretary

 

 

-19-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------